Order entered September 2, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-19-00371-CR

                   CLIFTON DEMONE OWENS, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F-1854331-I

                                     ORDER

      Before the Court is attorney Robert Baskett’s motion to withdraw as court

appointed counsel for Clifton Demone Owens. Based on the Court’s opinion of this

date, we GRANT the motion and DIRECT the Clerk to remove Robert Baskett as

counsel for appellant.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this
order. Once appointed, appellate counsel shall investigate the record and file a

brief within THIRTY days of the date of their appointment.

      We DIRECT the Clerk to send copies of this order to the Honorable Nancy

Kennedy, Presiding Judge, Criminal District Court No. 2; Robert Baskett; the

Dallas County District Attorney’s Office, Appellate Division, and appellant Clifton

Demone Owens, No. 2258708, Bryd Unit, 21 FM 247, Huntsville, Texas, 77320.

      We DIRECT the Clerk to remove this case from the submissions docket.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.


                                              /s/   LESLIE OSBORNE
                                                    JUSTICE